Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
This office action is in response to Applicant’s Preliminary Amendment dated 05 June 2021 concerning Application No. 17/321,828 filed on 17 May 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement filed on 06 October 2021 has been considered by the Examiner. 

Status of Claims
Claims 21-41 are pending and under consideration for patentability; claims 1-20 have been cancelled. 

Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance.  
The allowed claims are directed towards a system, method, and non-transitory computer-readable medium for determining the type of cardiac capture, and specifically determining that the cardiac capture is selective capture of the ventricular conduction system without myocardial capture, based on comparing the time interval between a pacing pulse and the resulting QRS signal with two different threshold time intervals.  The claims further require that the time interval between the pacing pulse and the resulting QRS signal is greater than a first threshold time interval but less than a second threshold time interval.  The claims also require the structural components of a sensing circuit configured to sense a first cardiac electrical signal via a first electrode, a therapy delivery circuit configured to generate pacing pulses, and a control circuit configured to determine a type of cardiac capture evoked by the pacing pulse.  The control circuit detects the QRS signal, determines the time interval between the pacing pulse and the QRS signal, compares the time interval to the thresholds, and determines the specific capture described above in response to the threshold test.  
Analogous prior art includes Dong et al. (US 2011/0264158 A1).  Dong describes an implantable medical device system (figure 5) comprising a sensing circuit configured to sense a first cardiac electrical signal via a first sensing electrode vector ([0077], [0113] - [0115]) and a therapy delivery circuit configured to generate pacing pulses ([0120]).  Dong further describes a control circuit configured to determine a type of cardiac capture evoked by a first pacing pulse generated by the therapy delivery circuit ([0102] - [0106]), though Dong’s discussion of this is focused on determining complete vs. partial capture at the Bundle of His).  Dong further suggests detecting from the first cardiac electrical signal a QRS signal following the first pacing pulse and determining a time interval from the first pacing pulse to the QRS signal ([0078] - [0086]).  Although Dong makes mention of using timing intervals and threshold tests ([0100] - [0101]), Dong does not disclose or suggest the specific limitations of “determining that the time interval from the first pacing pulse to the QRS signal is greater than a first threshold time interval and less than a second threshold time interval” and “determining the type of cardiac capture to be selective capture of the ventricular conduction system without myocardial capture based on the determined time interval being greater than the first threshold time interval and less than the second threshold time interval,” as recited in independent claim 21.  
Other prior art references describe, in general, determining a time interval between a pacing pulse and the resulting QRS signal (for example, please see Sambelashvili et al., US 2015/0283385 A1, specifically at claims 1, 6, 11, and 16, and/or Sathaye et al., US 2014/0018878 A1, specifically at [0097] and [0100]).  However, these references, even when combined with the teachings of Dong as described above, fail to disclose or suggest the specific threshold tests and results as recited in the pending claims.  
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.
/Ankit D Tejani/
Primary Examiner, Art Unit 3792